DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 101:
	Responsive to the applicant incorporating subject matter considered to comprise significantly more than the judicial exception (i.e., page 4 of the 5/25/2022 Office action), the rejection has been withdrawn. 

Regarding claims rejected und3er 35 USC 102/103:
Applicant’s arguments concerning the newly claimed subject matter of “identifying data types that are associated with sensitive data” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fitzgerald (US 2014/0200929 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12, 15-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adapathya (US 2008/0079576 A1) in view of Fitzgerald (US 2014/0200929 A1).

Regarding claim 1, Adapathya discloses: A computer-implemented method comprising: receiving a request to boot up an operating system of a computing device; 
Refer to at least 200 in FIG. 2 (i.e., “cold boot”) and [0026] of Adapathya with respect to resuming a system. 
determining whether a hardware component of the computing device is valid; 
Refer to at least [0034]-[0035] of Adapathya with respect to checking whether a battery identifier is consistent with an expected value. 
in response to determining that the hardware component of the computing device is not valid, performing one or more security measures.
Refer to at least [0024] of Adapathya with respect to remedial actions such as locking the user out or sounding an alarm. 
Adapathya does not disclose: determining data contained on the computing device is sensitive by identifying data types that are associated with sensitive data; and in response to determining that there is sensitive data on the computing device, encrypting the sensitive data. However, Adapathya in view of Fitzgerald discloses: determining data contained on the computing device is sensitive by identifying data types that are associated with sensitive data; and in response to determining that there is sensitive data on the computing device, encrypting the sensitive data. 
Refer to at least [0119] and [0125] of Fitzgerald with respect to encrypting sensitive data upon occurrence of a security compromise event; designated types of files to be encrypted.  
The teachings of Adapathya and Fitzgerald both concern theft prevention for computing devices and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Adapathya to further include encrypting sensitive data as a remedial action for at least the purpose of providing protection in the case where a malicious actor is able to obtain and read the data (Adapathya has locking data, but a determined attacker may otherwise be able to isolate and access the hard drive), thereby improving security of the data. 

Regarding claim 2, Adapathya-Fitzgerald discloses: The computer-implemented method of claim 1, wherein determining whether a hardware component of the computing device is valid comprises: identifying a serial number associated with the hardware component; and 
Refer to at least [0035] of Adapathya, which recites that “battery data for the current state of the portable information handling system includes…identifier(s) corresponding to the batteries that are present.”
determining whether the identified serial number associated with the hardware component matches a registered number with the computing device.
Refer to at least [0036] of Adapathya, which recites that “determination is made as to whether the battery (or batteries) currently in the portable information handling system are the same as the battery (or batteries) that were present in the system when it was stopped (decision 550)… by comparing the battery identifiers (e.g., the serial numbers).”

Regarding claim 3, Adapathya-Fitzgerald discloses: The computer-implemented method of claim 2, further comprising: in response to determining that the identified serial number associated with the hardware component does not match a registered number with the computing device, providing an authentication measure via the computing device; and 
in response to receiving an input that fails the authentication measure, preventing boot up of the operating system of the computing device.
Refer to at least [0024] and [0028] of Adapathya with respect to remedial actions such as requiring entry of login or biometric data before the system can be used; locking the hard drive until the user is verified. As per the cited portions, the system does not properly boot and is unusable unless the user successfully verifies.

Regarding claim 4, it is rejected for substantially the same reasons as claim 3 above (e.g., [0024] of Adapathya concerning a password).

Regarding claim 7, Adapathya-Fitzgerald discloses: The computer-implemented method of claim 1, further comprising: in response to determining that the hardware component of the computing device is not valid, marking a current location of the computing device; and transmitting the marked current location of the computing device to a registered user associated with the computing device.
Refer to at least [0114] of Fitzgerald with respect to transmitting a location of a mobile device subject to a security event. 
It would have been obvious to one of ordinary skill in the art before the filing date of
Applicant's invention to modify the teachings of Adapathya to further include sending location
information for at least the purpose of allowing the owner of a stolen device to retrieve it, or
report the location to the police.

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., there is no online component or step for the theft detection performed in the cited portions). 

Regarding independent claim 9, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 10-12, they are substantially similar to claims 2-4 above, and are therefore likewise rejected.

Regarding independent claim 15, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 16-18, they are substantially similar to claims 2-4 above, and are therefore likewise rejected.

Regarding claim 21, Adapathya-Fitzgerald discloses: The computer-implemented method of claim 3, further comprising: in response to receiving the input that fails the authentication measure, accessing camera functionality of the computing device; taking a picture of a user trying to access the computing device; and transmitting the picture to a registered user associated with the computing device.
Refer to at least [0130] of Fitzgerald with respect to capturing an image of the face of an unauthorized user during, e.g., password entry.
It would have been obvious to one of ordinary skill in the art before the filing date of
Applicant's invention to modify the teachings of Adapathya to further include taking a picture during the authentication challenge, where failure is seen as a security event, for at least the purpose of obtaining identifying information of a thief or current holder to aid in device retrieval. 

Regarding claims 22-23, they are substantially similar to claim 21 above, and are therefore likewise rejected.

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adapathya-Fitzgerald as applied to claims 1-4, 7-12, 15-18, and 21-23 above, and further in view of Mitchell (US 2015/0148007 A1).

Regarding claim 6, Adapathya-Fitzgerald does not specify:  wherein performing one or more security measures comprises: preventing access to one or more ports operatively connected to the hardware component that was determined to be not valid. However, Adapathya-Fitzgerald in view of Mitchell discloses: wherein performing one or more security measures comprises: preventing access to one or more ports operatively connected to the hardware component that was determined to be not valid. 
Refer to at least the abstract and FIG. 5 of Mitchell with respect to disabling a USB port responsive to a locking action from an owner of a stolen device.
The teachings of Adapathya-Fitzgerald and Mitchell both concern protection of devices and device data from theft. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Adapathya-Fitzgerald to further include disabling a USB port for at least the purpose of preventing a thief from interfacing with the stolen device, thereby helping to secure data stored on the device.

Regarding claims 14 and 20, they are substantially similar to claim 6 above, and are therefore likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432